In re Boettcher, Paul E.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of St. Mary, 16th Judicial District Court, Div. “A”, No. 128,513.
The relator represents that the district court has failed to act timely on a notice of appeal and motion to appoint counsel he has filed on or about August 29, 1991. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.